





CITATION:
R. v. Turnbull, 2011
          ONCA 121

DATE: 20110211




DOCKET: C51811



COURT OF APPEAL FOR ONTARIO



Sharpe, Watt and Karakatsanis JJ.A.



BETWEEN



Her Majesty the Queen



Respondent



and



Shalenea
Turnbull



Applicant/Appellant



Robert Sheppard, for the appellant



Dena Bonnet, for the respondent



Heard & released orally:
February 8,
          2011



On appeal from the conviction and sentence imposed by Justice J.
          Donohue of the Superior Court of Justice, dated February 18, 2009, and June 22,
          2009.



ENDORSEMENT



[1]

This is an appeal from conviction and sentence for
    impaired driving causing death and failure to remain at the scene of an
    accident causing death.

[2]

The appellant argues that there was insufficient
    evidence to support the trial judges finding of impairment, as well as
    insufficient evidence to support his finding that she knew that she had struck
    a person causing bodily harm.  The
    appellant also argues that the global sentence of four and a half years was
    excessive.

[3]

In our view, there was ample evidence to support the
    trial judges finding that the appellants ability to operate a motor vehicle was
    impaired and that aspect of the verdict was not unreasonable.

[4]

Several witnesses testified about the appellants
    drinking both at a party and later at the tavern.  At the tavern, the bartender, a waitress and
    a cashier each testified that they had served the appellant quantities of
    alcohol.  This was borne out by the
    appellants significant bar tab for the evening.  The tavern employees also described the
    appellant as being intoxicated and not fit to drive.  Although the appellant herself did not
    consume everything she had ordered
,
it was not
    unreasonable on this evidence for the trial judge to find that her ability to
    operate a motor vehicle was impaired.

[5]

In our view, there was also sufficient evidence to
    support the trial judges conclusion that the Crown had established beyond a
    reasonable doubt the elements of the failure to remain charge.  The appellant struck with her car and threw
    aside a large living being.  Given the circumstances
    of the accident, it was open to the trial judge to find that it was much more
    likely that she had struck a person than an animal and that, at a minimum, the
    appellant was wilfully blind to the fact that she had caused bodily harm to
    another person.  We note that the
    appellant did not testify at trial.  We
    do not agree that the verdict on the failure to remain charge was unreasonable.

[6]

We agree with the respondent Crown that the sentence
    imposed was well within the appropriate range for these offences.  The trial judge did consider the age and
    circumstances of the appellant and the impact the sentence would have on her
    three young children.  We see no basis
    for appellate intervention.

[7]

Accordingly, the appeal from conviction is dismissed as
    is the appeal from sentence.

Robert J. Sharpe J.A.

David Watt J.A.

A. Karakatsanis J.A.


